Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 23, 2015

The Court of Appeals hereby passes the following order:

A16A0091. DOUGLAS ANTHONY BELL v. THE STATE.

      Following a bench trial, Douglas Bell was convicted of criminal trespass, and
the trial court entered his judgment of conviction on June 25, 2015. Bell filed a pro
se notice of appeal on July 29, 2015. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Bell filed his notice of
appeal 34 days after entry of the order he seeks to appeal, it is untimely. Accordingly,
this appeal is hereby DISMISSED for lack of jurisdiction.
      We note, however, that Bell may be entitled to pursue an out-of-time appeal.
He therefore is informed of the following in accordance with Rowland v. State, supra:
This appeal has been dismissed because you failed to file a timely notice of appeal.
If you still wish to appeal, you may petition the trial court for leave to file an out-of-
time appeal. If the trial court grants your request, you will have 30 days from the
entry of that order to file a notice of appeal referencing your conviction. If the trial
court denies your request, you will have 30 days from the entry of that order to file
a notice of appeal referencing the denial of your request for an out-of-time appeal.
Court of Appeals of the State of Georgia
                                     09/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.